Citation Nr: 0308744	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
basilar skull fracture with organic brain syndrome, currently 
evaluated at 30 percent.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right olecranon (major), currently evaluated 
at 10 percent.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to a rating higher than 40 percent for post 
traumatic seizure disorder, prior to December 1, 2001.

5.  Entitlement to a rating higher than 10 percent for post 
traumatic seizure disorder, from December 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1978 to June 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).

The procedural history of this case is as follows:  by rating 
action of April 1997, the evaluation of the veteran's service 
connected seizure disorder was proposed to be reduced from 40 
percent to 10 percent.  By rating action of July 1997, the 
evaluation of the seizure disorder was reduced from 40 
percent to 10 percent, with notice to the veteran of that 
decision in that same month.  In November 1997, the veteran 
filed a claim for an increase in his service connection 
connected disability compensation.   It is noted that the 
veteran is service connected for numerous disabilities, 
including seizure disorder.  By letter in November 1997, the 
RO requested the veteran clarify what disabilities he was 
requesting to have re-evaluated.  In November 1997, the 
veteran submitted two releases of information for medical 
treatment records, with no specific disability described.  By 
rating action of November 1997, in pertinent part, the RO 
continued the evaluation of post traumatic seizure disorder 
at 10 percent, continued the evaluation of residuals of 
fracture of right olecranon (major) at 10 percent, continued 
the evaluation of basilar skull fracture with mild organic 
brain syndrome at 10 percent, and continued the evaluation of 
hemorrhoids at 0 percent.  In February 1998, the veteran 
indicated he was appealing the decision which he attached, 
which was the November 1997 rating action.  An SOC was issued 
addressing the increased ratings issues and a timely 
substantive appeal was filed as to the issues of increased 
ratings for post traumatic seizure disorder, currently 10 
percent, residuals of fracture of right olecranon (major), 
currently 10 percent, basilar skull fracture with mild 
organic brain syndrome, currently 10 percent, and 
hemorrhoids, currently 0 percent.

In the March 2000 Board decision from the current appeal, an 
issue was noted to be entitlement to a restoration of a 40 
percent disability evaluation for post traumatic seizure 
disorder, and in that decision, the 40 percent evaluation for 
post traumatic seizure disorder was restored.  Additionally, 
at that time, the issues of entitlement to an increased 
rating for residuals of basilar skull fracture with organic 
brain syndrome, evaluated at 10 percent, entitlement to an 
increased rating for residuals of a fracture of the right 
olecranon, evaluated at 10 percent, and entitlement to an 
increased (compensable) rating for hemorrhoids were remanded 
for further development.  The issue of entitlement to an 
increased rating for post traumatic seizure disorder was not 
addressed.  However, currently, the Board finds that this 
issue is part of the current appeal.  

As part of this, by rating action of September 2000, based on 
VA examination results, the RO proposed to reduce the 
evaluation of the veteran's service connected post traumatic 
seizure disorder from 40 percent to 10 percent and by rating 
action of September 2001, with notice to the veteran in that 
same month, the evaluation of the veteran's service connected 
post traumatic seizure disorder was reduced to 10 percent, 
effective December 1, 2001.  As a veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues are as set 
forth on the title page.

The veteran's representative in the Written Brief to the 
Board in April 2003, indicated that the issue of entitlement 
to a restoration of a 40 percent rating for post traumatic 
seizure disorder from December 1, 2001 was an issue currently 
before the Board, as part of the prior appeal from the 
Board's March 2000 decision restoring a 40 percent 
evaluation.  However, that Board decision was final and there 
has been no Notice of Disagreement with the September 2001 
reduction for post traumatic seizure disorder from 40 percent 
to 10 percent, effective December 1, 2001; therefore, the 
issue of entitlement to a restoration of a 40 percent 
evaluation for post traumatic seizure disorder, from December 
1, 2001, is not currently before the Board.

By rating decision in September 2000, the evaluation for the 
veteran's service connected residuals of basilar skull 
fracture with mild organic brain syndrome was increased to 30 
percent.  The veteran has continued his appeal of the 
increased rating.

In writing in June 1998, the veteran canceled his request for 
a hearing at the RO before a local hearing officer.  


REMAND

Initially, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  It is noted that the new 
law and regulations were included in the March 2002 
supplemental statement of the case, however, information 
regarding the VCAA specific to the issues on appeal has not 
been provided.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.

Additionally, in a January 2001 VA treatment record, the 
veteran reported that he was in receipt of Social Security 
Administration (SSA) disability benefits; therefore, the VA 
should obtain a copy of the SSA decision granting benefits to 
the veteran and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Further, while examinations regarding the disabilities at 
issue were provided in June 2000, July 2000, and August 2000, 
while this case is being remanded, new examinations regarding 
the post traumatic seizure disorder, basilar skull fracture 
with organic brain syndrome, residuals of a fracture of the 
right olecranon, and hemorrhoids should be provided, to fully 
evaluate the current status of the disability.

Finally, a supplemental statement of the case (SSOC) 
regarding the issue of entitlement to an increased rating for 
post traumatic seizure disorder has not been provided.  While 
it is noted that this specific issue, although on appeal, had 
not been addressed by the Board in the prior Remand, it is 
still on appeal.  Further, it is noted that the most recent 
SSOC in March 2002, does not appear to take into account 
VA treatment records received.  Therefore, following the 
development above, a SSOC for all issues that addresses all 
evidence received since the prior SOC/SSOC on each issue 
should be provided.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.



3.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service 
connected disabilities of post traumatic 
seizure disorder, basilar skull fracture 
with organic brain syndrome, residuals of 
a fracture of the right olecranon, and 
hemorrhoids.  The claims file should be 
made available and reviewed by the 
examiners in connection with the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




